MEMORANDUM**
Because the sentence imposed by the district court falls within the parameters of what we conclude is an unambiguous waiver of the right to appeal contained in appellant’s written plea agreement, see United States v. Nunez, 223 F.3d 956, 959 (9th Cir.2000), and because the terms and conditions of supervised release imposed by the district court did not affect the fairness of the sentencing proceedings, see United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999), we dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.